On Motion for Rehearing.
HAWKINS, J.
Appellant complains that the certificate of the trial, judge contained in what is denominated a supplemental transcript has no place in the record. It is manifest from our original opinion that we ordinarily would not have felt called upon to consider either the statement of facts or the contents of the supplemental transcript, but we felt that, in fairness to both the state and appellant, we should not consider one without also considering the other. Having done this, the conclusion was reached that the judgment should bo affirmed'. If we had followed the ordinary course and considered neither, then an affirmance in the absence of a statement of facts would have been demanded. The same result, in so far as appellant is concerned, would have been reached in either event.
The motion for rehearing is overruled.